 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY ALONZO CHATMAN,                             No. 2:20-cv-00019-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    NANCY DILLION, Solano County Public
      Defender,
15
                         Defendant.
16

17

18          Plaintiff Larry Alonzo Chatman (“Plaintiff”), a state prisoner proceeding pro se, brings

19   this civil action pursuant to 28 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c)(21).

21          On January 16, 2020, the magistrate judge filed findings and recommendations which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within twenty-one days. (ECF No. 6.) On January 24,

24   2020, Plaintiff filed a Motion to Appoint Counsel. (ECF No. 9.) On February 3, 2020, Plaintiff

25   filed Objections to the Findings and Recommendations. (ECF No. 11.)

26          This Court reviews de novo those portions of the proposed findings of fact to which

27   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

28   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As
                                                       1
 1   to any portion of the proposed findings of fact to which no objection has been made, the Court

 2   assumes its correctness and decides the motions on the applicable law. See Orand v. United

 3   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 4   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 5              Having carefully reviewed the entire file under the applicable legal standards, the Court

 6   finds the Findings and Recommendations to be supported by the record and by the magistrate

 7   judge’s analysis.

 8              The Findings and Recommendations recommend dismissal with prejudice for lack of

 9   jurisdiction. Plaintiff’s objections do not provide any legal or factual argument that supports

10   rejecting the Findings and Recommendations. Accordingly, Plaintiff’s objections are overruled.

11   In light of the Court’s ruling, Plaintiff’s Motion to Appoint Counsel is moot.

12              Accordingly, IT IS HEREBY ORDERED that:

13              1. The Findings and Recommendations filed January 16, 2020 (ECF No. 6), are adopted

14   in full;

15              2. Plaintiff’s Motion to Appoint Counsel (ECF No. 9) is DENIED as moot;

16              3. The Complaint is DISMISSED, without leave to amend; and

17              4. The Clerk of the Court is directed to close this case.

18              IT IS SO ORDERED.

19              Dated: March 6, 2020

20
21

22                                          Troy L. Nunley
23                                          United States District Judge

24

25

26
27

28
                                                           2
